 

[image_001.jpg] 

 

 

 

 

DATED

 

 

 

 

 

(1) APOLLO BETTING AND GAMING LTD     (2) SEANIEMAC HOLDINGS LTD     (3)
SEANIEMAC INTERNATIONAL LTD

 

 

 

 

 

 

 



 



Agreement

 

For the sale and purchase of the business carried on by Apollo Betting and
Gaming Ltd

 



 



 

 



   

   

 

CONTENTS

 



1 INTERPRETATION 2 2 SALE AND PURCHASE 5 3 CONSIDERATION 6 4 COMPLETION 7 5
CONDITION AND RESCISSION 7 6 WARRANTIES 7 7 RESTRICTIVE COVENANTS 8 8
CONFIDENTIALITY 8 9 BUYER’S WARRANTIES 8 10 LIABILITIES AND APPORTIONMENTS 9 11
BUSINESS CONTRACTS 10 12 EMPLOYEES 11 13 RECORDS AND ACCESS 11 14 FUTURE
ENQUIRIES AND ASSISTANCE 12 15 ANNOUNCEMENTS 12 16 COSTS 12 17 INTEREST 12 18
NOTICES 12 19 ASSIGNMENT 13 20 FURTHER ASSURANCE 13 21 RIGHTS OF THIRD PARTIES
14 22 ENTIRE AGREEMENT 14 23 GENERAL 14 24 GUARANTEE 14 25 GOVERNING LAW AND
JURISDICTION 16 26 COUNTERPARTS 16 27 EXECUTION 16





schedule 1 - Excluded Assets 17 schedule 2 - Completion Arrangements 18 schedule
3 - Warranties 19 schedule 4 - Limitations on the Seller’s Liability 22 schedule
5 - PAYMENTS FROM Net Profits 25 schedule 6 - Payment Schedule 28



 



   

   



 

THIS AGREEMENT is made on

 

BETWEEN:

 

(1) APOLLO BETTING AND GAMING LTD a company incorporated in England and Wales
(registered number 07557257) whose registered office is at Digital House,
Waterloo Road, Widnes, Cheshire, WA8 0QR (the Seller);     (2) SEANIEMAC
HOLDINGS LTD a company incorporated in England and Wales (registered number
09898369) whose registered office is at Select Security Stadium, Lower House
Lane, Widnes, Cheshire, United Kingdom, WA8 7DZ (the Buyer); and     (3)
SEANIEMAC INTERNATIONAL LTD a company incorporated in Nevada, U.S.A (the
Guarantor).

 

OPERATIVE CLAUSES

 

1. 1 INTERPRETATION

 

In this Agreement:

 

1.1 the following expressions have the following meanings unless inconsistent
with the context:

 

Accounts

 

the abbreviated accounts for the Seller for the year ended 31 March 2014 (the
Accounts Date);

 

Assumed Liabilities

 

all debts, liabilities and obligations of the Seller relating to the Business or
the Business Assets, whether actual or contingent, which were incurred in the
ordinary course of the Business and which are due or outstanding on or have
accrued at the Effective Date including but not limited to trade creditors,
suppliers and Employees;

 

Business

 

the online gambling and betting business carried on by the Seller in the United
Kingdom under its name at the Effective Date;

 

Business Assets

 

all property, rights and assets of the Business to be sold to the Buyer pursuant
to this Agreement as described in clause 2;

 

Business Confidential Information

 

all Business Information which amounts to a trade secret and which is not
publicly known;

 

Business Contracts

 

all Contracts (including customer and supplier contracts) entered into by or on
behalf of the Seller exclusively or predominantly in connection with the
Business which are unperformed (wholly or partly) as at the Effective Date;

 

Business Day

 

any day (other than a Saturday or Sunday) on which banks are open in London for
normal banking business;

 

Business Information

 

the confidential information used exclusively or predominantly by the Business
in respect of (i) the services rendered by the Business or (ii) customers of the
Business including any database of such customers or (iii) the Employees;

 

Business Records

 

the Seller’s books and records which relate exclusively or predominantly to the
Employees, the Business and the Business Assets other than those relating to the
Excluded Assets and any records that the Seller is required by law to retain;

 



2

 

 

Buyer’s Group

 

any of the following from time to time: the Buyer, its subsidiary undertakings
and any parent undertaking of the Buyer and all other subsidiary undertakings of
any parent undertaking of the Buyer and member of the Buyer’s Group will be
construed accordingly;

 

CA 2006

 

the Companies Act 2006;

 

Completion

 

completion of the sale and purchase in accordance with clause 4;

 

Completion Date

 

the date of this Agreement;

 

Computer Systems

 

the (i) desktops and laptops, (ii) computer software which is capable of
assignment and (iii) servers and cables, in each case, owned by the Seller and
used exclusively by the Business;

 

Condition

 

the migration of the Business onto a new operating platform which is capable of
delivering the online betting services provided by the Seller in substantially
the same way as provided by the Seller at Completion and the successful use of
such new platform in connection with a bet placed by any person who is included
on the Seller’s database of customers as at Completion;

 

Consideration

 

the aggregate consideration for the sale of the Business Assets as stated in
clause 3.1;

 

Contract

 

any legally binding agreement or commitment;

 

Credit Line

 

the US$ 3,000,000 credit line available to the Buyer’s Group which will be
available for draw down in 3 equal instalments of US$ 1,000,000;

 

Disclosed

 

facts, matters or other information fairly disclosed or other information
provided by the Seller to the Buyer prior to Completion or otherwise known to
the Buyer at the time of Completion. For these purposes fairly disclosed means
if, on a review of the relevant information, a reasonable buyer would be or
might reasonably be aware of the fact, matter or other information;

 

Effective Date

 

1 February 2016;

 

EHS Law

 

applicable law, including any decision of any competent regulatory body, with
respect to EHS Matters so far as legally binding and in force at the date of
this Agreement;

 

EHS Matters

 

matters primarily relating to the pollution or protection of the environment or
harm to or the protection of human health;

 

Employees

 

the persons employed in the Business immediately before the Completion Date;

 

Employment Costs

 

in respect of each Employee, all salaries, wages, commissions, bonuses, all
statutory contributions, national insurance contributions, pension contributions
made to or on behalf of an employee, taxation (including all income tax or
national insurance contributions deductible under PAYE), in accordance with
prevailing law and practice;

 



3

 

 

Encumbrance

 

any mortgage, charge, pledge, lien, assignment by way of security or other
security interest;

 

Equipment

 

the equipment which is owned by the Seller and which relates exclusively or
predominantly to the Business;

 

Excluded Assets

 

the assets described in schedule 1;

 

Goodwill

 

the goodwill in relation to the Business including the exclusive right for the
Buyer to represent itself as carrying on the Business in succession to the
Seller (but excluding any right to use the names of the Seller);

 

Long-Stop Date

 

31 May 2016;

 

Payment End Date

 

the second anniversary of the date of this Agreement;

 

the Regulations

 

the Transfer of Undertakings (Protection of Employment) Regulations 2006;

 

Relevant Benefits

 

any pension (including an annuity), allowance, lump sum, gratuity or other like
benefit payable on retirement or death, or by virtue of a pension sharing order
or provision or in anticipation of retirement, or in connection with past
service, after retirement or death for or in respect of any Employee;

 

Relevant Claim

 

any claim for breach of any provision of this Agreement or any provision of any
document in the agreed form entered into in connection with this Agreement;

 

Seller’s Solicitors

 

Gateley Plc, Ship Canal House, 98 King Street, Manchester, M2 4WU;

 

TOGC Transfer

 

the transfer of a business as a going concern pursuant to section 49 of the VATA
and article 5 Value Added Tax (Special Provisions) Order 1995;

 

VAT

 

Value Added Tax;

 

VATA

 

Value Added Tax Act 1994;

 

Warranties

 

the warranties set out in schedule 3 and referred to in clause 6;

 

1.2 references to any statute or statutory provision will include any
subordinate legislation made under it and will be construed, save where
specifically provided otherwise, as references to such statute, statutory
provision and/or subordinate legislation as modified, amended, extended,
consolidated, re-enacted and/or replaced and in force as at Completion provided
that no such amendment, extension, re-enactment or replacement shall extend the
liability of the Seller under this Agreement in any way;     1.3 references to a
person includes a reference to any individual, firm, company, corporation or
other body corporate, government, state or agency of a state or any
unincorporated association, joint venture or partnership (whether or not having
a separate legal personality);

 



4

 

 

1.4 references to a document being “in the agreed terms” are to that document in
the form agreed and for the purposes of identification initialled by or on
behalf of the Seller and the Buyer;     1.5 references to the masculine,
feminine or neuter gender respectively includes the other genders and references
to the singular includes the plural and vice versa;     1.6 references to
clauses and Schedules are to clauses of and Schedules to this Agreement, and
references to paragraphs are to paragraphs in the Schedule in which such
references appear;     1.7 the Schedules form part of this Agreement and will
have the same force and effect as if expressly set out in the body of this
Agreement;     1.8 the headings in this Agreement will not affect its
interpretation;     1.9 any phrase introduced by the term “include”,
“including”, “in particular” or any similar expression will be construed as
illustrative and will not limit the sense of the words preceding that term;    
1.10 references to a “subsidiary undertaking” or “parent undertaking” are to be
construed in accordance with section 1162 CA 2006.

 

2. 2 SALE AND PURCHASE

 

2.1 The Seller will sell and transfer, or procure the sale and transfer, with
full title guarantee (unless otherwise specified in this Agreement) to the Buyer
and the Buyer will buy as at, and with effect from, the Effective Date the
Business as a going concern together with the following assets:

 

  2.1.1 the Goodwill;         2.1.2 the benefit (subject to the burden) of the
Business Contracts;         2.1.3 the Equipment;         2.1.4 the Computer
Systems;         2.1.5 the Business Information; and         2.1.6 the Business
Records.

 

2.2 Each of the Business Assets will be sold and bought free from any
Encumbrance unless otherwise specified in this Agreement.     2.3 The Buyer will
assume the burden of the Assumed Liabilities with effect from the Effective
Date.     2.4 Except as otherwise provided in the Agreement:

 

  2.4.1 beneficial ownership and risk in each of the Business Assets in respect
of which beneficial ownership is to pass to the Buyer will pass to the Buyer on
the Effective Date;         2.4.2 title to all Business Assets in respect of
which beneficial ownership is to pass to the Buyer which can be transferred by
delivery will pass on delivery and such delivery will be deemed to take place at
the Effective Date.

 

2.5 Where any assets used in the Business (including the premises from which the
Business is carried on and intellectual property used in the Business) are owned
by a third party (or any third party has any rights in the same) and/or are
licensed to the Seller for use in the Business, the Seller will not be deemed to
sell or sell the same with full title guarantee or free from Encumbrance, but
the Seller shall use its reasonable endeavours to procure (at the Buyer’s cost)
that the Seller’s rights to use the same in respect of the Business shall pass
to the Buyer to the extent to which the Seller is able to pass it on.     2.6
Nothing in this Agreement shall require the Seller to transfer or give access to
any information or data in breach of the law.     2.7 Notwithstanding any other
provision of this Agreement, the Excluded Assets are excluded from the sale and
purchase of the Business under this Agreement.     2.8 The Consideration shall
be apportioned between the Business Assets in such way as the Seller and the
Buyer (each acting reasonably) shall agree.

 



5

 

 

3. 3 CONSIDERATION

 

3.1 The Consideration for the sale of the Business Assets is the aggregate of
US$ 2,000,000 (two million United States Dollars) which shall be paid to the
Seller as follows:

 

  3.1.1 US$ 80,000 (eighty thousand United States Dollars) upon Completion (the
Initial Consideration);         3.1.2 US$10,000 (ten thousand United States
Dollars) within 2 Business Days of the date on which the Seller delivers to the
Buyer audited accounts of the Seller for the year ended 31 March 2014;        
3.1.3 US$10,000 (ten thousand United States Dollars) within 2 Business Days of
the date on which the Seller delivers to the Buyer audited accounts of the
Seller for the year ended 31 March 2015; and         3.1.4 US$ 1,900,000 (one
million nine hundred thousand United States Dollars) (the Consideration Balance)
which shall be paid in accordance with clause 3.3 upon satisfaction of the
Condition.

 

3.2 Payment of the Initial Consideration will be made by the Buyer on Completion
by electronic funds transfer to the Seller’s Solicitors’ client account details
of which have been provided by the Seller’s Solicitors to the Buyer.     3.3
Payment of the Consideration Balance will be made, subject to fulfilment of the
Condition in clause 5, as follows:

 

  3.3.1 from the net profits after tax of the Buyer after Completion in
accordance with schedule 5;         3.3.2 from each drawdown under the Credit
Line on the basis that 60% of the amount of each such drawdown shall be paid to
the Seller within 3 Business Days of each such drawdown; and         3.3.3 in
accordance with the payment schedule set out in schedule 6 save to the extent
that any payments due under such schedule have already been satisfied by their
relevant due dates pursuant to clauses 3.3.1 and/or 3.3.2,

 

and, in any event shall be paid in its entirety by the Buyer no later than the
Payment End Date.

 

3.4 All payments to be made pursuant to clauses 3.1.2, 3.1.3 and 3.3 will be
paid in cash by electronic funds transfer to an account nominated by the Seller
for this purpose.     3.5 The parties will use their respective reasonable
endeavours to treat the sale of the Business Assets as a TOGC Transfer. The
Buyer confirms to the Seller that:

 

  3.5.1 it is and will remain registered for the purposes of VAT;         3.5.2
it will itself hold the legal and beneficial ownership of the Business and
Business Assets; and         3.5.3 from Completion it will use the Business and
Business Assets for the same kind of business as that carried on by the Seller.

 

If the sale of the Business Assets is not a TOGC Transfer because of any breach
by the Buyer of this clause 3.5, the Buyer will indemnify the Seller against any
interest and penalties charged or imposed by HM Revenue and Customs arising from
the late payment of any VAT.

 

3.6 Notwithstanding any other provision of this Agreement:

 

  3.6.1 sums payable under this Agreement are exclusive of VAT which shall be
borne by the paying party;         3.6.2 where, under the terms of this
Agreement or subsequent to any determination by HMRC, a supply is made that is
subject to VAT, the person receiving the supply is to promptly pay (and in any
event within 10 Business Days of receipt of a valid VAT invoice) an amount equal
to such VAT (in addition to any other consideration for the supply) to the
person making the supply and a valid VAT invoice is to be issued by the person
making the supply.

 



6

 

 

4. 4 COMPLETION

 

4.1 Completion shall take place at the office of the Seller’s Solicitors on the
date of this Agreement when the Seller shall be deemed have delivered to the
Buyer those Business Assets which are capable of being delivered and each of the
matters set out in schedule 2 shall occur.     4.2 Upon Completion the Buyer
shall pay the amount stated in clause 3.1.1 in the manner specified in clause
3.2.

 

5. 5 CONDITION and rescission

 

5.1 The Seller and the Buyer shall use their respective reasonable endeavours to
procure the satisfaction of the Condition as soon as possible but in any event
before the Long-Stop Date.     5.2 If at any time the Seller or the Buyer
becomes aware of a fact or circumstance that might prevent the Condition being
satisfied, it shall immediately notify the other party.     5.3 If the Condition
is not satisfied or waived on or before the Long-Stop Date, the Seller shall
have the right to:

 

  5.3.1 extend the Long-Stop Date for a period of up to 3 months in which case
the extended date shall be the new Long-Stop Date and this clause 5 including
this clause 5.3 shall operate in the same way in relation to such new Long-Stop
Date; or         5.3.2 upon written notice to the Buyer, rescind this Agreement
in accordance with clause 5.4.

 

5.4 Upon any rescission as referred to in clause 5.3 above:

 

  5.4.1 the Buyer shall transfer back to the Seller the Business and the
Business Assets with full title guarantee and the Seller shall repay to the
Buyer the Initial Consideration, in each case, within 3 Business Days of the
date upon which written notice is served pursuant to clause 5.3.2;         5.4.2
each party’s rights and obligations under this Agreement shall cease immediately
following transfer and repayment pursuant to clause 5.4.1 provided that:

 

  (a) termination shall not affect a party’s accrued rights, liabilities and
obligations at the date of termination;         (b) the obligations of the
parties under clauses 16, 18, 20 and 22 to 27 shall remain in full force and
effect.

 

5.5 Any failure or omission of the Seller to exercise its right of rescission
pursuant to clause 5.3 shall not in any way prejudice or be construed as a
waiver of any other right or remedy of the Seller (including its rights under
this agreement to claim damages, compensation or indemnity under the
Warranties).

 

6. 6 WARRANTIES

 

6.1 The Seller warrants to the Buyer in the terms of the Warranties at the date
of this Agreement. The Warranties are qualified by all facts, matters and
information Disclosed.     6.2 Each Warranty is to be construed independently
and is not limited or restricted by any other Warranty.     6.3 Where any
Warranty refers to the knowledge, information, belief or awareness of the Seller
(or similar expression), the Seller will be deemed to be aware of such
information of which Paul Antrobus is actually aware as at Completion but the
Seller will not be deemed to have made enquiry of any other person or further or
otherwise and will not be liable for breach of Warranty should a fact or
circumstance which would otherwise constitute a breach of Warranty be known to
any person other than Paul Antrobus.

 



7

 

 

6.4 Notwithstanding any other provision of this Agreement, the liability of the
Seller in respect of any Relevant Claim will be limited in accordance with the
provisions of schedule 4.     6.5 The Seller waives and may not enforce any
right which it may have against any of the Employees on whom it may have relied
in agreeing to any term of this Agreement or providing any information to the
Buyer save to the extent of any fraud or any wilful misconduct or omission by
such Employee towards the Seller.     6.6 The Buyer waives and may not enforce
any right which the Buyer may have against any director or employee of any
member of the Seller on whom it may have relied before agreeing to any term of
this Agreement or any other agreement entered into pursuant to this Agreement
save to the extent of any fraud.

 

7. 7 RESTRICTIVE COVENANTS

 

7.1 The Seller undertakes to the Buyer that the Seller will not (whether alone
or in conjunction with, or on behalf of, another person and whether directly or
indirectly), without the prior written consent of the Buyer:

 

  7.1.1 for a period of two years immediately following Completion engage in any
activity which is in competition with the Business in the United Kingdom and
Republic of Ireland; and         7.1.2 for a period of two years immediately
following Completion, solicit or entice away from the Buyer any employee of the
Business provided that nothing in this clause will prohibit or restrict the
Seller from undertaking any recruitment activity which is not specifically
targeted at any employees of the Business or interviewing and/or employing any
person who (i) contacts the Seller in response to a general recruitment
advertisement placed by or on behalf of the Seller in the national, local or
trade press or otherwise in relation to seeking employment with the Seller or
(ii) whose employment has been terminated by the Buyer’s Group.

 

7.2 Each of the undertakings set out in this clause is separate and severable
and enforceable accordingly, and if any one or more of such undertakings or part
of an undertaking is held to be against the public interest or unlawful, the
remaining undertakings or remaining part of the undertakings will continue in
full force and effect and will bind the Seller.

 

8. 8 CONFIDENTIALITY

 

8.1 Except those authorised by the Buyer in writing to know or as required by
law or, to the extent relevant, the regulators of any stock exchange or listing
authority or the Panel on Takeovers and Mergers or any other governmental or
regulatory organisation, the Seller undertakes to the Buyer that the Seller will
not at any time after Completion disclose to any person any Business
Confidential Information. Nothing in this clause shall prevent the Seller from
using any Business Confidential Information to the extent required to complete
and deliver any financial statement or tax return or to comply with its
obligations under this Agreement or to enforce its rights under this Agreement.
    8.2 To the extent that the Buyer receives or obtains any information in any
form which is not publicly known and which relates to the Seller (or any member
of it) in connection with the transactions envisaged by this Agreement or any of
the agreed form documents entered into pursuant to this Agreement, it will not
use or disclose such information and will treat it as being confidential to the
Seller save as requested by law or, to the extent relevant, the regulators of
any stock exchange or listing authority or the Panel on Takeovers and Mergers or
any other governmental or regulatory organisation.     8.3 The obligations in
clauses 8.1 and 8.2 do not apply to any information which comes into the
possession of the Seller or the Buyer (as the case may be) from a third party
without any obligation of confidentiality.

 



8

 

 

9. 9 BUYER’S WARRANTIES

 

Each of the Buyer and the Guarantor warrants to the Seller that:

 

9.1 In the case of the Buyer, it is a private limited company incorporated and
validly existing under the laws of England and Wales which is registered for
VAT;     9.2 it has full power to enter into and perform this Agreement and that
this Agreement constitutes a binding obligation on the Buyer in accordance with
its terms;     9.3 the execution and delivery of and the performance by each of
the Buyer and the Guarantor of its obligations under this Agreement will not:

 

  9.3.1 result in a breach of any provision of its constitution; or        
9.3.2 result in a breach of, or constitute a default under, any:

 

  (a) agreement, licence or other instrument; or         (b) order, judgment or
decree of any court, governmental agency of regulatory body to which it is a
party or by which it is bound

 

9.4 all consents, permissions, approvals and agreements of the shareholders of
the Buyer and the Guarantor or any third parties (including any regulatory
authority) which are necessary for the Buyer and/or the Guarantor to obtain in
order to enter into and perform this Agreement in accordance with its respective
terms have been unconditionally obtained in writing; and     9.5 that there are
no circumstances within the actual knowledge of the Buyer or the Guarantor or
their officers or employees at the date of this Agreement which will or might
entitle the Buyer to make a claim against the Seller under this Agreement. For
the purposes of this clause 9.5, the Buyer and the Guarantor will be deemed to
be aware of all such information set out within any due diligence reports,
accountants reports and other specialist reports written, or commissioned by the
Buyer or the Guarantor, in relation to its proposed acquisition of the Business.

 

10. 10 LIABILITIES AND APPORTIONMENTS

 

10.1 Save as otherwise expressly provided, the Seller:

 

  10.1.1 remains responsible for all known liabilities of the Business incurred
or arising up to the Effective Date (other than the Assumed Liabilities) and all
outgoings, costs and expenses of the Business up to the Effective Date;        
10.1.2 remains responsible for all claims made against the Business or Business
Assets prior to and which remain outstanding as at the Effective Date;        
10.1.3 will promptly deal with the liabilities set out in clause 10.1.1 and will
promptly settle the claims referred to in clause 10.1.2.

 

10.2 Save as otherwise expressly provided, the Buyer:

 

  10.2.1 is responsible for:

 

  (a) the Assumed Liabilities; and         (b) all liabilities in connection
with the Business or the Business Assets incurred or arising on or after the
Effective Date (including, without limitation, all creditors of the Business and
all outgoings, costs and expenses of the Business); and

 

  10.2.2 will indemnify the Seller against all liabilities arising out of or in
connection with the Assumed Liabilities or the ownership or operation of the
Business or the Business Assets on or after the Effective Date or as a result of
the Buyer’s failure to comply with its obligations under clause 10.2.1.

 

10.3 All expenditure and outgoings in respect of the Business or Business Assets
and all payments received in respect of the Business or Business Assets which,
in each case, cover a period both before and after the Effective Date will be
apportioned on a time basis so that such part of the relevant expenditure or
payment received attributable to a period up to and including the Effective Date
will be borne by, or for the benefit of, the Seller and such part of the
relevant expenditure or payment received attributable to the period after the
Effective Date will be borne by, or for the benefit of, the Buyer
(notwithstanding any other provision of this Agreement where a payment received
by either party includes an amount in respect of VAT, such VAT shall belong to
the person who has the liability to account for such VAT to HMRC).

 



9

 

 

10.4 To the extent that any payment is made to the Seller after Completion in
respect of the performance by the Buyer of any Business Contract after the
Effective Date the Seller will account to the Buyer for the same as soon as
reasonably practicable following receipt.     10.5 To the extent that any
payment is made to the Buyer after Completion in respect of the performance by
the Seller of any Business Contract on or before the Effective Date the Buyer
will account to the Seller for the same as soon as reasonably practicable
following receipt.

 

11. 11 BUSINESS CONTRACTS

 

11.1 With effect from the Effective Date and subject to the other provisions of
this clause 11, the Buyer will become entitled to the benefits of the Seller
under the Business Contracts.     11.2 With effect from Effective Date, the
Buyer will assume and perform the obligations of the Seller under the Business
Contracts and will indemnify and hold the Seller harmless from and against all
losses, liabilities, damages, costs (on a full indemnity basis) and expenses
relating to each such Business Contract and the performance of each such
Business Contract after Effective Date including, without limitation, which may
be incurred or suffered as a result of defending or settling any actual or
threatened claim or proceeding.     11.3 The Seller hereby assigns to the Buyer
with effect from the Effective Date all its rights, title and interest under or
pursuant to all the Business Contracts which are capable of assignment without
the consent of other parties.     11.4 In so far as a Business Contract cannot
be transferred without the consent of a third party or a novation agreement this
Agreement does not constitute an assignment or an attempted assignment of the
Business Contract if such assignment or attempted assignment would constitute a
breach of the Business Contract.     11.5 Without prejudice to the parties’
obligations to complete this Agreement, following the signing of this Agreement:

 

  11.5.1 both parties will use all reasonable endeavours (for clarity, without
any requirement to make any material payment to any third party) to procure the
effective transfer of each Business Contract to the Buyer with effect from the
Effective Date; and         11.5.2 the Buyer will promptly provide all
reasonable assistance, information and other financial comfort as may be
required by each relevant third party to ensure the successful transfer of each
Business Contract.

 

11.6 Unless and until any necessary consent to the transfer of a Business
Contract is obtained:

 

  11.6.1 the Seller will account to the Buyer for any sums received (excluding
in respect of VAT) by the Seller which relate to the performance of the relevant
Business Contract after the Effective Date; and         11.6.2 the Buyer will,
as the Seller’s agent (or the agent of the relevant member of the Seller),
perform all the obligations of the Seller under each Business Contract for the
period from the Effective Date and will indemnify and hold the Seller harmless
from and against all losses, liabilities, damages, costs (on a full indemnity
basis) and expenses relating to each such Business Contract and the performance
of each such Business Contract from the Effective Date including, without
limitation, which may be incurred or suffered as a result of defending or
settling any actual or threatened claim or proceeding.

 

11.7 The Buyer undertakes to the Seller that as soon as practicable following
Completion the Buyer will (at the Buyer’s cost) use its best endeavours to
obtain the release of the Seller from any guarantee, indemnity,
counter-indemnity, letter of comfort, security or other obligation given by the
Seller to any third party in respect of any liability under any Business
Contract. The Buyer will promptly provide all reasonable assistance, information
and other financial comfort (including any replacement guarantee or security) as
may be required by each relevant third party to ensure such release. Pending
such release, the Buyer undertakes to indemnify the Seller against all amounts
paid by the Seller to any third party pursuant to any such obligation (and all
costs incurred in connection with such obligation) arising after the date of
this Agreement.

 



10

 

 

12. 12 EMPLOYEES

 

12.1 The Seller and the Buyer acknowledge that pursuant to the Regulations (or
the provisions of this Agreement) the contracts of employment between the Seller
and the Employees (except in so far as such contracts relate to any occupational
pension scheme as defined in Regulation 10 of the Regulations) will have effect
from and including the Effective Date as if originally made between the Buyer
and the Employees.     12.2 The Seller and the Buyer agree that the following
provisions of this clause 12 will apply irrespective of whether or not the
Regulations apply as a matter of law.     12.3 All Employment Costs in respect
of the period:

 

  12.3.1 up to the Effective Date will be borne by the Seller;         12.3.2 on
and from the Effective Date will be borne by the Buyer

 

and will if necessary be apportioned on a time basis between the Buyer and the
Seller.

 

12.4 The Buyer will indemnify the Seller against all liabilities arising out of
or in connection with:

 

  12.4.1 the employment of or termination of employment of the Employees
(whether or not terminated by notice and, if so terminated, whenever that notice
expires) from the Effective Date (including, without limitation, any termination
of the employment of any Employee by reason of redundancy);         12.4.2 any
act, omission or default by or on behalf of the Buyer before or after the
Effective Date in respect of the employment by the Buyer of any of the Employees
on or after the Effective Date;         12.4.3 the Buyer’s failure to give the
Seller the information required from the Buyer to enable the Seller to comply
with its obligations under the Regulations; and         12.4.4 any actual,
proposed or anticipated changes by the Buyer to the terms and conditions of
employment of the Employees and any change in the identity of the employer which
is or is alleged to be to the Employee’s detriment.

 

12.5 The Seller will indemnify the Buyer against all liabilities in each case
arising out of or in connection with:

 

  12.5.1 the employment or termination of employment by the Seller of any of the
Employees (whether or not terminated by notice and, if so terminated, whenever
that notice expires) prior to the Effective Date;         12.5.2 any act,
omission or default of the Seller prior to the Effective Date in respect of the
employment by the Seller of the Employees; and         12.5.3 the Seller’s
failure to inform or consult as required under Regulation 13 of the Regulations
save to the extent it results from any failure of the Buyer to give the Seller
the information it requires.

 

12.6 The Buyer and the Seller, having taken independent legal advice,
acknowledge the duties imposed by Regulation 11 of the Regulations in respect of
the provision of employee liability information and agree that such duties will
be adequately satisfied by the Buyer’s due diligence and the process of
disclosure against the warranties. The Buyer agrees not to claim or assert that
the Seller has failed to comply with any duty imposed by Regulation 11 of the
Regulations.

 



11

 

 

13. 13 RECORDS AND ACCESS

 

13.1 Without prejudice to any other provision of this Agreement, the Buyer will
be entitled for a period of three years from Completion on giving reasonable
notice to the Seller to have access during normal business hours and to take
copies (at its own expense) of any books, documents or other records in the
Seller’s possession relating exclusively or predominantly to the Business or the
Business Assets and which have not been delivered to the Buyer to the extent
such information is reasonably required to operate the Business and provided
always that the Seller shall be able to redact or withhold any information which
relates to the Seller.     13.2 The Seller and its agents and advisers will,
where necessary for the completion of its accounts or tax returns or for dealing
with any claims or disputes relating to the use of the Business Assets or the
carrying on of the Business up to the Completion Date, be entitled for a period
of seven years from Completion on giving reasonable notice to the Buyer to have
access during normal business hours and to take copies of (at its own expense)
any of the Business Information or Business Records which were delivered to the
Buyer pursuant to this Agreement.

 

14. 14 FUTURE ENQUIRIES AND ASSISTANCE

 

The Seller will for a period ending on the day three months after Completion
refer enquiries received by it relating exclusively or predominantly to the
Business to the Buyer.

 

15. 15 ANNOUNCEMENTS

 

15.1 Subject to clause 15.2 no party will make or send any press or other public
announcement, communication or circular (whether to shareholders, employees,
customers, suppliers or otherwise) concerning the transactions contemplated by
this Agreement or any matter arising out of or ancillary to it including any
dispute between the parties in respect of such transactions or ancillary matters
unless it has first obtained the prior written approval of the Buyer (in the
case of the Seller) or the prior written approval of the Seller (in the case of
the Buyer or any member of the Buyer’s Group), such approval in each case not be
unreasonably withheld or delayed.     15.2 Clause 15.1 does not apply to any
announcement, communication or circular:

 

  15.2.1 required by the law of any relevant jurisdiction, or the regulations of
any stock exchange or listing authority or the Panel on Takeovers and Mergers or
any other governmental or regulatory organisation; or         15.2.2 necessary
to enable either party to commence or pursue court proceedings in relation to
this Agreement or any matter arising out of or ancillary to it.

 

16. 16 COSTS

 

Except where expressly stated otherwise, each party to this Agreement will bear
such party’s own costs and expenses relating to the negotiation, preparation and
implementation of this Agreement.

 

17. 17 INTEREST

 

17.1 If any party becomes liable to pay (the Paying Party) any sum pursuant to
this Agreement, whether a liquidated sum or by way of damages or otherwise, the
Paying Party will be liable to pay interest on such sum from the due date for
payment at the annual rate of four per cent above the base lending rate from
time to time of Barclays Bank PLC (the Interest Rate), accruing on a daily basis
until payment is made, whether before or after any judgment.     17.2 The Buyer
shall be liable to pay interest on the Consideration Balance at the Interest
Rate and, if the Buyer fails to pay any amount of the Consideration Balance on
the relevant due date for payment pursuant to clause 3.3, the Buyer shall be
liable to pay interest on such amount at a rate of four per cent above the
Interest Rate.

 

18. 18 NOTICES

 

18.1 Any notice or other communication given in connection with this Agreement
will be in writing and will be delivered to or left at or sent by pre-paid first
class post (or air mail if overseas) to the recipient’s address set out at
clause 18.3 in this Agreement or to any other address which the recipient has
notified in writing to the sender received not less than seven Business Days
before the notice was despatched.

 



12

 

 

18.2 A notice or other communication is deemed given:

 

  18.2.1 if delivered to or left at the recipient’s address, at the time
delivered to or left at the recipient’s address; or         18.2.2 if sent by
pre-paid first class post, on the second Business Day after posting it; or      
  18.2.3 if sent by air mail, on the sixth Business Day after posting it

 

provided that, if it is delivered to or left at the recipient’s address on a day
which is not a Business Day or after 4 p.m. on a Business Day, it will instead
be deemed to have been given or made on the next Business Day.

 

18.3 The addresses referred to in clause 18.1 are:

 

  The Seller           To: Apollo Betting and Gaming Ltd         Address:
Digital House, Waterloo Road, Widnes, Cheshire, WA8 0QR         For the
attention of:

Paul Antrobus

        The Buyer           To: SeanieMac Holdings Ltd         Address: Select
Security Stadium, Lower House Lane, Widnes, Cheshire WA8 7DZ        

For the attention of:

 

The Guarantor

 

To:

 

Address:

 

For the attention of:

Gregory Trautman

 

 

 

SeanieMac International Ltd

 



Select Security Stadium, Lower House Lane, Widnes, Cheshire WA8 7DZ

 



Gregory Trautman

 

18.4 The provisions of this clause will not apply, in the case of service of
court documents, to the extent that such provisions are inconsistent with the
Civil Procedure Rules.

 

19. 19 ASSIGNMENT

 

19.1 The parties may not assign the benefit of, and any of its rights under,
this Agreement without the prior consent of the other party.     19.2 This
Agreement will be binding and enure for the benefit of successors in title and
permitted assigns of each of the parties but the liabilities and obligations
arising out of this Agreement will not be binding on any person other than the
parties to this Agreement.

 

20. 20 FURTHER ASSURANCE

 

Each party will at the cost of the other party execute such documents and do
such acts and things as the other party may reasonably require and request from
time to time in order to give effect to the terms of this Agreement.

 



13

 

 

21. 21 RIGHTS OF THIRD PARTIES

 

The parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it save for Paul Antrobus, Leon Hoskins, Chris Calderbank
and Stacey Antrobus.

 

22. 22 ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties and
supersedes any prior agreement or arrangement in respect of its subject matter
and:

 

22.1 the Buyer has not entered into this Agreement in reliance upon, and it will
have no remedy in respect of, any misrepresentation, representation or statement
(whether made by the Seller or any other person and whether made to the Buyer or
any other person) which is not expressly set out in this Agreement;     22.2 the
only remedies available for any misrepresentation or breach of any
representation or statement which was made prior to entry into this Agreement
and which is expressly set out in this Agreement will be for breach of contract;
and     22.3 nothing in this clause 22 will be interpreted or construed as
limiting or excluding the liability of any person for fraud or fraudulent
misrepresentation.

 

23. 23 GENERAL

 

23.1 Unless otherwise provided, any outstanding obligation contained in this
Agreement will remain in force notwithstanding Completion.     23.2 Failure or
delay by any party in exercising any right or remedy under this Agreement will
not in any circumstances operate as a waiver of it, nor will any single or
partial exercise of any right or remedy in any circumstances preclude any other
or further exercise of it or the exercise of any other right or remedy.     23.3
Any waiver of any breach of, or any default under, any of the terms of this
Agreement will not be deemed a waiver of any subsequent breach or default and
will in no way affect the other terms of this Agreement.     23.4 No variation
of this Agreement will be valid unless it is in writing and signed by or on
behalf of each party to this Agreement.

 

24. 24 GUARANTEE

 

24.1 The Guarantor guarantees the punctual performance of all the obligations
and liabilities of the Buyer under or otherwise arising out of or in connection
with this Agreement (as any of such obligations and liabilities may from time to
time be varied, novated, extended, increased or replaced) and undertakes to keep
the Seller fully indemnified against all liabilities, losses, proceedings,
claims, damages, costs and expenses of whatever nature which it may suffer or
incur as a result of any failure or delay by the Buyer in the punctual
performance of any such obligations and liabilities.     24.2 If any obligation
or liability of the Buyer expressed to be the subject of the guarantee contained
in this clause 24 (the Guarantee) is not, or ceases to be, valid or enforceable
against the Buyer (in whole or in part) on any ground whatsoever including,
without limitation:

 

  24.2.1 any defect in or want of powers of the Buyer or the irregular exercise
of any such powers;         24.2.2 any lack of authority on the part of any
person purporting to act on behalf of the Buyer;         24.2.3 any legal or
other limitation of the Buyer;         24.2.4 any change in the constitution of
the Buyer;         24.2.5 any amalgamation or reconstruction of the Buyer; or  
      24.2.6 the liquidation, administration or insolvency of, the Buyer

 



14

 

 

  the Guarantor shall nevertheless be liable to the Seller, in respect of that
purported obligation or liability as if that obligation or liability were fully
valid and enforceable and the Guarantor was the principal obligor in respect of
that obligation or liability.

 

24.3 The liability of the Guarantor under the Guarantee shall not be discharged
or affected in any way by:

 

  24.3.1 the Seller compounding or entering into any compromise, settlement or
arrangement with the Buyer, any co-guarantor or any other person;         24.3.2
any amendment (however fundamental), extension, increase, renewal,
determination, release or replacement of this Agreement, whether or not made
with the consent or knowledge of the Guarantor;         24.3.3 the grant of any
time, indulgence, waiver, consent, concession, relief, discharge or release to
the Buyer, any co-guarantor or any other person or realising, taking, giving up,
agreeing to any variation, renewal or replacement of, releasing, abstaining from
or delaying in taking advantage of or otherwise dealing with any securities from
or other rights or remedies against the Buyer, any co-guarantor or any other
person;         24.3.4 any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of the security;         24.3.5 any unenforceability, illegality or
invalidity of any obligation of any person under this Agreement or any other
document; or         24.3.6 any other matter or thing which, but for this
provision, might exonerate or affect the liability of the Guarantor.

 

24.4 The Seller shall not be obliged to take any steps to proceed against or to
enforce any right, security or remedy against the Buyer or any other person
before enforcing the Guarantee.     24.5 The Guarantee is in addition to any
other right, security or remedy available to the Seller from time to time and is
a continuing security notwithstanding any liquidation, administration,
insolvency or other incapacity of the Buyer or the Guarantor or any other person
or any change in the ownership of any of them.     24.6 Until the full and final
discharge of all obligations and liabilities (both actual and contingent) which
are the subject of the Guarantee:

 

  24.6.1 the Guarantor waives all of its rights of subrogation, reimbursement
and indemnity against the Buyer and all rights of contribution against any
co-guarantor and agrees not to demand or accept any security from the Buyer or
any co-guarantor in respect of any such rights and not to prove in competition
with the Seller in the liquidation or insolvency of the Buyer or any such
co-guarantor;         24.6.2 the Guarantor agrees that it will not claim or
enforce payment (whether directly or by set-off, counterclaim or otherwise) of
any amount which may be or has become due to such Guarantor by the Buyer, any
co-guarantor or any other person liable to the Seller in respect of the
obligations guaranteed by this clause 24 if and so long as the Buyer is in
default under this Agreement; and         24.6.3 the Seller may refrain from
applying or enforcing any other money, security or rights held by or received by
the Seller in respect of those obligations and liabilities, or apply and enforce
such money, security or rights in such manner and order as it sees fit (whether
against those amounts or otherwise) and the Guarantor shall not be entitled to
the benefit of any such money, security or other right.

 

24.7 If the Guarantee is discharged or released in consequence of any
performance by the Buyer of the guaranteed obligations which is set aside for
any reason, the Guarantee shall be automatically reinstated in respect of the
relevant obligations.     24.8 Within 5 Business Days of the date on which the
Condition is satisfied or is wavied by the Buyer, the Guarantor shall issue the
following shares of common stock in the Guarantor with each share having a par
value of US$0.001 per share (the Guarantor Shares) to the following persons:

 



15

 

 

  24.8.1 such number of Guarantor Shares to Paul Antrobus which, as at
Completion shall represent fifteen per cent of the entire issued and outstanding
equity interests of the Guarantor as enlarged by the issue of Guarantor Shares
pursuant to this clause 24.8;         24.8.2 such number of Guarantor Shares to
Leon Hoskins which, as at Completion shall represent two per cent of the entire
issued and outstanding equity interests of the Guarantor as enlarged by the
issue of Guarantor Shares pursuant to this clause 24.8;         24.8.3 such
number of Guarantor Shares to Chris Calderbank which, as at Completion shall
represent two per cent of the issued and outstanding equity interests of the
Guarantor as enlarged by the issue of Guarantor Shares pursuant to this clause
24.8; and         24.8.4 such number of Guarantor Shares to Stacey Antrobus
which, as at the date of Completion shall represent two per cent of the issued
and outstanding equity interests of the Guarantor as enlarged by the issue of
Guarantor Shares pursuant to this clause 24.8.

 

24.9 The Guarantor Shares issued pursuant to clause 24.8 shall be issued as
fully paid and shall rank pari passu in all respects with the existing common
stock of the Guarantor. The Guarantor shall procure that all relevant
registration and/or filing requirements in respect of such Guarantor Shares are
dealt with and shall further procure the issue of share certificates to each of
the relevant recipients of the Guarantor Shares, in each case, as soon as
reasonably practical following Completion.

 

25. 25 GOVERNING LAW AND JURISDICTION

 

25.1 This Agreement and any non-contractual obligations arising out of or in
connection with it will be governed by the law of England and Wales.     25.2
The courts of England and Wales will have non-exclusive jurisdiction to settle
any dispute which arises out of or in connection with this Agreement (including
(without limitation) in relation to any non-contractual obligations). The
parties irrevocably agree to submit to that jurisdiction.

 

26. 26 COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which when executed and delivered will
be an original.

 

27. 27 EXECUTION

 

This document is executed as a deed and delivered on the date stated at the
beginning of this Deed

 



16

 



 

schedule 1schedule 1

 

Excluded Assets

 

The following assets are excluded from the sale and purchase:

 

1. cash-in-hand held as at the Completion Date and at bank (whether on current
or deposit account) relating to the Business including uncleared cheques
received on or prior to the Completion Date;     2. any insurance policy of the
Seller and any related rights; and     3. any assets and/or rights relating to
any bridging finance business conducted by the Seller.

 

17

 

 

schedule 2schedule 2

 

Completion Arrangements

 

At Completion the following will take place:

 

1. Items for delivery by the Seller

 

The Seller shall produce and deliver to the Buyer a copy of a resolution, or
extract of a resolution, of the board of directors (certified by a duly
appointed officer as true and correct) of the Seller authorising the execution
of and the performance by the Seller of its obligations under each of the
documents to be executed by it (to the extent not already delivered on the
signing of this Agreement).

 

2. Items for delivery by the Buyer     2.1 The Buyer shall produce and deliver
to the Seller a copy of a resolution, or extract of a resolution, of the board
of directors (certified by a duly appointed officer as true and correct) of each
of the Buyer and the Guarantor authorising the execution of and the performance
by the Buyer and the Guarantor of their respective obligations under each of the
documents to be executed by it (to the extent not already delivered on the
signing of this Agreement).     2.2 The Buyer shall also enter into a sale and
purchase agreement in the agreed form under which it shall acquire the entire
business and all the assets of SeanieMac Ltd (the SM Business) with a view to
the SM Business being operated in combination with the Business with effect from
Completion.

 

3. Payment of Consideration

 

The Buyer will procure that the Initial Consideration is paid by electronic
funds transfer to the Seller’s Solicitors client account (details of which have
been provided by the Seller’s Solicitors to the Buyer) on the Business Day prior
to Completion and agrees that the Initial Consideration is irrevocably released
to the Seller with immediate effect from the Completion Date.

 

18

 

 

schedule 3schedule 3

 

Warranties

 

1. Capacity     1.1 The Seller is a private limited company incorporated and
validly existing under the laws of England and Wales.     1.2 The Seller has
full power to enter into and perform this Agreement and this Agreement
constitutes a contractually binding obligation on the Seller in accordance with
its terms.     1.3 The execution and delivery of this Agreement will not:

 

  1.3.1 result in breach of any provision of the Seller’s constitution; or      
  1.3.2 result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body by which the Seller is bound.

 

1.4 The Seller does not require the consent, permission, or approval of its
shareholders in order to enter into and perform this Agreement in accordance
with its terms.     2. FINANCIAL INFORMATION     2.1 The Accounts have been
prepared in good faith and on a consistent basis and (bearing in mind that they
are unaudited and may therefore include estimates which are not subject to the
same end of period processes, checks and/or adjustments as audited accounts) do
not, on the basis of the applicable accounting principles and practices,
materially over-state the revenue of the Business for the relevant period to the
Accounts Date.     2.2 Since the Accounts Date the Business has been carried on
in the ordinary course (taking into account factors of seasonality).     3.
ASSETS       Each tangible Business Asset is owned by the Seller free from any
Encumbrance.     4. ENVIRONMENTAL/HEALTH AND SAFETY (EHS) MATTERS     4.1 So far
as the Seller is aware, the Seller complies in all material respects with EHS
Law in operating the Business.     4.2 The Seller has not received any formal
written communication from any relevant authority from which it is alleged to be
in breach of EHS Law in relation to the Business.     4.3 No formal legal
proceedings are in existence or, so far as the Seller is aware, are threatened
against the Seller in connection with the Business in relation to EHS Matters.  
  5. remuneration and employees     5.1 The Employees comprise all the persons
employed or engaged by the Seller in relation to the Business at the date of
this Agreement.     5.2 The Business Records contain details of the job titles,
dates of commencement of employment (or appointment to office), dates of birth,
material terms and conditions of employment, salary and other key benefits of
the Employees.     5.3 There are no amounts owing to any present or former
officers, workers or employees of the Seller in relation to the Business, other
than remuneration accrued (but not yet due for payment) or for reimbursement of
business expenses.     5.4 The Seller is not involved in any dispute, claim,
arbitration or industrial action in with any of the Employees.     5.5 The
Seller has not given or received notice to terminate the employment or
engagement of any of the Employees.     5.6 The Seller has not formally
recognised any union with respect to the Business.

 

19

 

 

6. Pensions     6.1 There is not and has not been in operation and no proposal
has been announced to enter into or establish any agreement or arrangement for
the Seller to make provision for Relevant Benefits for an Employee and the
Seller is not under any enforceable obligation or commitment to enter into or
establish or contribute to any such agreement or arrangement, and the Seller has
not provided or agreed to provide or contribute towards any Relevant Benefits
for any Employee on an ex gratia basis.     6.2 So far as the Seller is aware no
Employee has made or threatened any claim (other than a routine claim for
benefits) or complaint (including a complaint to the Pension Ombudsman) against
the Seller or made any complaint in respect of any act, event or omission
arising out of or in connection with the provision of Relevant Benefits by the
Seller.     6.3 So far as the Sellers are aware there has at no time been any
discrimination in contravention of statute by the Seller on grounds of age, sex,
disability, sexual orientation, religion or belief in relation to the provision
of Relevant Benefits by the Business.     7. contracts     7.1 None of the
material Business Contracts:

 

  7.1.1 involves agency, distributorship, franchising, partnership, marketing
rights, joint venture, shareholders’ or consortium arrangements;         7.1.2
involves any commitment to capital expenditure by the Seller in relation to the
Business in excess of £25,000;         7.1.3 involves the forward purchase or
sale of any currency;         7.1.4 involves conditions, warranties, indemnities
or representations given in connection with a sale of shares; or         7.1.5
is a guarantee, indemnity, surety or form of comfort in respect of the
obligations of a third party, under which any liability or contingent liability
is outstanding.

 

7.2 The Seller has not received written notice from any party to any material
Business Contract terminating its contract with the Business or alleging any
material breach of its contract with the Business. So far as the Seller is
aware, the Seller is not in material breach of any material Business Contract.  
  8. General legal compliance     8.1 So far as the Seller is aware, the Seller
has obtained all material licences and permits which are necessary to enable it
to carry on the Business in the places in which the Business is now carried on.
    8.2 So far as the Seller is aware, there is not in existence, any
investigation by, or on behalf of, any governmental or other regulatory body in
respect of the affairs of the Business.     9. Litigation     9.1 Neither the
Seller nor, so far as the Seller is aware, any person for whose acts the Seller
is in respect of the Business contractually or vicariously liable, is party to
(whether as claimant, defendant or otherwise) any material civil, criminal,
tribunal or arbitration proceedings in respect of the Business or any of the
Business Assets and, so far as the Seller is aware, no such proceedings are
threatened.     9.2 There is no outstanding or unsatisfied judgment, decree,
order, award or decision of a court, tribunal, arbitrator or governmental agency
against the Seller in relation to the Business and the Seller is not party to
any current undertaking or assurance given to a court, tribunal or any other
person in connection with the determination or settlement of any claim or
proceedings in relation to the Business which remains outstanding.     10.
Insolvency     10.1 No order has been made, petition presented or resolution
passed for the winding up of the Seller. No administrative receiver, receiver or
receiver and manager has been appointed of the whole or any part of the
property, assets or undertaking of the Seller.     10.2 No distress, execution
or similar process has been levied and remains undischarged in respect of any of
the Business Assets.

 

20

 

 

10.3 The Seller has not stopped or suspended the payment of their debts or
received a written demand pursuant to section 123(1)(a) Insolvency Act 1986 and
the Seller is not insolvent or unable to pay their debts within the meaning of
section 123 Insolvency Act 1986.     10.4 No administrator has been appointed in
respect of the Seller and no steps or actions have been taken in connection with
the appointment of an administrator in respect of the Seller.     10.5 No
voluntary arrangement has been proposed or approved under Part 1 Insolvency Act
1986 and no compromise or arrangement has been proposed, agreed to or sanctioned
under sections 895 to 901 CA 2006 in respect of the Seller.     11. Taxation    
11.1 Neither HMRC nor any other fiscal or regulatory authority has operated or
agreed to operate any special arrangement (being an arrangement which is not
based on relevant legislation or any published practice) in relation to the tax
affairs of the Business.     11.2 All income tax deductible and payable under
the PAYE system has, so far as required, been deducted and all amounts due to be
paid to HMRC in respect of such income tax have been paid.     11.3 At the date
of this Agreement no dispute exists between the Seller and HMRC or any
regulatory authority in relation to the Business.

 

21

 

 

SCHEDULE 4schedule 4

 

Limitations on the Seller’s Liability

 

1. The provisions of this schedule will apply notwithstanding any provisions to
the contrary in this Agreement.     2. Financial limitations     2.1 The
aggregate liability of the Seller in respect of all claims under this Agreement
and any other agreements in the agreed form entered into in connection with this
Agreement will not exceed US$ 100,000.     2.2 The Seller will not be liable for
any Relevant Claim unless the amount of the liability in respect of that
Relevant Claim exceeds US$ 10,000.     2.3 The Seller will not be liable for any
Relevant Claim unless and until the amount of the liability in respect of that
Relevant Claim, when aggregated with the amount of the liability in respect of
all other Relevant Claims (excluding any amounts in respect of a Relevant Claim
for which the Seller has no liability because of paragraph 2.2), exceeds US$
50,000 in which event the Seller will only be liable for the excess.     2.4 In
assessing any damages or compensation payable by the Seller the value of the
Business will not be taken as exceeding the Initial Consideration.     3. Time
limitation       The Seller will not be liable for any Relevant Claim unless:  
  3.1 in relation to claims for breaches of paragraph 11 of schedule 3, within a
period of three years after the date of this Agreement the Seller receives
written notice of such Relevant Claim from the Buyer specifying in reasonable
detail (to the extent such information is available at the time of the claim)
the matter which gives rise to the claim, the nature of the claim and the amount
claimed in respect of such claim;     3.2 in relation to all other claims,
within a period of 12 months after the date of this Agreement the Seller
receives written notice of such Relevant Claim from the Buyer specifying in
reasonable detail (to the extent such information is available at the time of
the claim) the matter which gives rise to the claim, the nature of the claim and
the amount claimed in respect of such claim; and     3.3 provided the Relevant
Claim has not otherwise been satisfied, settled or withdrawn, proceedings in
respect of the Relevant Claim are issued and served on the Seller within a
period of three months starting on the day of notification of the Relevant
Claim.     4. Specific limitations       The Seller will have no liability in
respect of any Relevant Claim:     4.1 to the extent that it arises or is
increased as a result of the passing of, or a change in, any law, rule,
regulation, interpretation of the law or administrative practice of a
government, government department, agency or regulatory body;     4.2 if it
would not have arisen but for any act, omission, transaction or arrangement
carried out at the request of or with the consent of the Buyer before
Completion;     4.3 if it would not have arisen but for any voluntary act,
omission, transaction or arrangement carried out after Completion by the Buyer
or any of the Buyer’s respective directors, employees or agents or successors in
title;     4.4 to the extent that it relates to any loss for which the Buyer has
a right of recovery whether by contribution or indemnity by insurance or would
have been entitled to recover if valid and adequate insurance:

 

  4.4.1 had been maintained at the relevant time; and         4.4.2 was of a
type as in force in relation to the Business at the date of this Agreement or
normally effected by prudent companies carrying on a business similar to that of
the Business; or

 

22

 

 

4.5 to the extent that the subject matter of the Relevant Claim is a matter
provided for, or included as a liability or disclosed, in the Accounts.     5.
Recovery from third parties     5.1 If the Buyer is entitled to recover from
some other person any sum in respect of any matter or event which could give
rise to a Relevant Claim, the Buyer will take all appropriate steps to recover
that sum before making such Relevant Claim, and any sum recovered will reduce
the amount of such Relevant Claim after deduction of all reasonable costs and
expenses of recovery.     5.2 If the Seller pays the Buyer a sum to settle or
discharge a Relevant Claim and the Buyer subsequently recovers whether by
payment, discount, credit, relief or otherwise from any third party (including
any tax authority) a sum which is referable to the Relevant Claim then:

 

  5.2.1 either the Buyer will repay the Seller immediately the amount recovered
from the third party less any reasonable costs and expenses incurred in
recovering the same; or         5.2.2 if the figure resulting under paragraph
5.2.1 above is greater than the amount paid by the Seller to settle or discharge
the relevant Claim, then the Buyer is only obliged to repay to the Seller such
amount as is equivalent to the sum paid by the Seller in settlement or discharge
of that Relevant Claim.

 

6. No double recovery       The Buyer is not entitled to recover damages or
otherwise obtain payment, reimbursement or restitution more than once in respect
of the same loss or liability.     7. Contingent Liabilities       Without
prejudice to paragraph 2.2, if any potential Relevant Claim arises as a result
of a contingent or unquantifiable liability of the Business, the Seller will not
be obliged to pay any sum in respect of the potential Relevant Claim until the
liability either ceases to be contingent or becomes quantifiable.     8. Conduct
of Relevant Claims     8.1 If the Buyer becomes aware that matters have arisen
which will or are likely to give rise to a Relevant Claim, the Buyer will (or
will procure that the relevant member of the Buyer’s Group will):

 

  8.1.1 immediately notify the Seller in writing of the potential Relevant Claim
and of the matters which will or are likely to give rise to such Relevant Claim;
        8.1.2 not make any admission of liability, agreement or compromise with
any person, body or authority in relation to the potential Relevant Claim
without prior written consent of the Seller;         8.1.3 at all times disclose
in writing to the Seller all information and documents relating to the potential
Relevant Claim or the matters which will or are likely to give rise to the
potential Relevant Claim;         8.1.4 if requested by the Seller give the
Seller and its professional advisers reasonable access to:

 

  (a) the personnel of the Buyer in order to interview the personnel; and      
  (b) any relevant premises, chattels, accounts, documents and records within
the power, possession or control of the Buyer in order to, at the Seller’s own
expense, examine and photograph the premises and chattels and to examine,
photograph and take copies of the accounts, documents and records;

 

  8.1.5 take such action as the Seller may reasonably request to avoid, resist,
contest, defend, compromise or remedy the potential Relevant Claim or the
matters which will or are likely to give rise to such Relevant Claim and in each
case on the basis that the Seller will indemnify the Buyer for all reasonable
costs incurred as a result of a request by the Seller; and

 

23

 

 

  8.1.6 in connection with any actions or proceedings relating to the matter or
Relevant Claim, and subject to the Buyer being indemnified for all reasonable
costs incurred, use advisers nominated by the Seller and, if the Seller
requests, allow the Seller the exclusive conduct of such actions or proceedings.

 

8.2 In any event, the Seller will be entitled at any stage and at its sole
discretion to settle any third party assessment or claim and will be under no
obligation in this respect to notify the Buyer of its decision so to settle such
assessment or claims.     9. Mitigation       Nothing in this schedule 4 will in
any way restrict or limit the Buyer’s common law duty to mitigate its loss and
the Buyer will use all reasonable endeavours to mitigate its loss.     10.
Buyer’s knowledge of Relevant Claims       The Seller will have no liability in
respect of any Relevant Claim to the extent that the circumstances of such claim
are within the actual knowledge of the Buyer or its officers or employees at the
date of this Agreement and the Buyer warrants and confirms to the Seller that it
is not aware that it has any right to bring any claim against the Seller under
this Agreement.     11. No Limitations for Fraud       Nothing in this schedule
4 will have the effect of limiting or restricting any liability of the Seller in
respect of a Relevant Claim arising as a result of any fraud by the Seller.    
12. Restrictions on claims made       The Seller will not be liable for any
Relevant Claim in respect of tax unless it is brought under paragraph 11 of
schedule 3 and each of the other Warranties will be deemed not to be given in
relation to tax matters.     13. No future looking warranties and no claims for
indirect losses or loss of profits     13.1 The Seller gives no warranty or
representation to the Buyer with respect to the future profitability or
financial performance of the Business (including with respect to the accuracy or
achievability of any financial projection, budget or analyses) nor with respect
to the cost of operating or closing it (in whole or part) or of making any
person redundant.     13.2 The Buyer shall not be entitled to claim in this
Agreement or any other document in the agreed form entered into pursuant to this
Agreement for any punitive, special, incidental, indirect or consequential
damages (including, without limitation, loss of profits or loss of business
opportunity, business interruption loss, loss of future revenue, profits or
income, loss of business reputation or opportunity or similar damages.

 

24

 

 

schedule 5schedule 5

 

Payments from net profits

 

1. In this schedule 5, in addition to the words and expressions defined in
clause 1.1 of this Agreement, the following definitions shall apply:

 

Combined Business

 

the Business and the SM Business being operated in combination with effect from
Completion;

 

Quarterly Management Accounts

 

management accounts of the Combined Business for each Quarter during the Payment
Period which include a statement of the Net Profits and which are prepared in
accordance with accounting principles and practices generally accepted in the
United Kingdom;

 

Net Profits

 

in relation to each Quarter, the net profits generated by the Combined Business,
as shown in the Quarterly Management Accounts for such Quarter, subject to the
following adjustments:

 

  (a) after deducting tax on profit;         (b) before interest paid or payable
or received or receivable by the Buyer;         (c) after deducting profits or
adding back losses of a capital nature arising on the disposal of, or on the
revaluation of, assets of investments of the Buyer; and         (d) excluding
any management charges or charges incurred by the Buyer in connection with this
Agreement and/or which may be imposed on the Buyer by the Buyer’s Group.

 

Payment Period

 

the period of two years commencing from the date of this Agreement;

 

Quarter

 

the quarterly three month periods ending 31 March, 31 June, 31 September, 31
December during the Payment Period;

 

2. QUARTERLY MANAGEMENT ACCOUNTS     2.1 In order to determine the amount of any
payment due to the Seller under clause 3.3.1 of this Agreement, during the
Payment Period the Buyer shall prepare and deliver to the Seller within 15
Business Days of the end of each Quarter, Quarterly Management Accounts for the
immediately preceding Quarter.     2.2 Within 15 Business Days from the date the
Buyer delivers the Quarterly Management Accounts to the Seller pursuant to
paragraph 2.1 above, the Seller shall notify the Buyer as to whether or not it
agrees to the Quarterly Management Accounts delivered.     2.3 If the Seller
provides no notification to the Buyer within 15 Business Days under paragraph
2.2 above, the Seller shall be deemed to have accepted those Quarterly
Management Accounts.     2.4 Upon receipt of the Seller’s agreement to the
Quarterly Management Accounts under paragraph 2.2 above or upon the expiry of 15
Business Days referred to in paragraph 2.3 above, the Buyer shall pay the Net
Profits as stated in such Quarterly Management Accounts to the Seller within 3
Business Days.     3. DISPUTE RESOLUTION     3.1 If the Seller notifies the
Buyer that it is not in agreement with the Quarterly Management Accounts
delivered pursuant to paragraph 2.1 above, the parties shall use their
reasonable endeavours to agree the matters in dispute as soon as possible and in
any event within 15 Business Days of such notification.

 

25

 

 

3.2 If the matters in dispute in relation to the Quarterly Management Accounts
are resolved between the parties then the Buyer shall pay the Net Profits as
stated in such Quarterly Management Accounts to the Seller within 3 Business
Days of the dispute being resolved.     3.3 If the Seller and the Buyer are
unable to agree on the Quarterly Management Accounts for that Quarter within 15
Business Days from the Seller notifying the Buyer of such disagreement, the
matters in dispute may be referred, at the request of either party, to an
independent chartered accountant (the Accountant) for final determination.    
3.4 The Buyer and the Seller shall agree the identity of the Accountant and the
terms of his engagement in writing. If the Seller and the Buyer fail to agree on
the identity of the Accountant or the terms of his engagement within 5 Business
Days of either party serving details of a suggested Accountant on the other, the
Accountant shall be nominated by and engaged on such terms as may be specified
by the President for the time being of the Institute of Chartered Accountants in
England and Wales on the application at any time of either party.     3.5 The
Accountant shall be instructed to:

 

  3.5.1 prepare a written decision and give notice of that decision to the
parties within a maximum of 2 months of the matter being referred to him; and  
      3.5.2 certify the relevant Quarterly Management Accounts.

 

3.6 Upon receipt of the Accountant’s decision, the Buyer shall pay the Net
Profits as stated in the Quarterly Management Accounts certified by the
Accountant to the Seller within 3 Business Days.     3.7 The Seller and the
Buyer shall supply the Accountant with any information which he may reasonably
request in connection with his determination. The Seller and the Buyer shall be
entitled to make written submissions to the Accountant provided that a copy of
any such written submissions is also simultaneously delivered to the other
party. The Accountant shall give due weight to any such written submission which
is received by the Accountant within such time limit as he may determine and
have notified to the parties.     3.8 The decision of the Accountant (who shall
be deemed to act as an expert and not as an arbitrator) shall be final and
binding on the Seller and the Buyer, save in the event of fraud or manifest
error. The costs of the Accountant in connection with his determination (and the
costs, if any, of the President for the time being of the Institute of Chartered
Accountants in England and Wales) shall be borne as he directs (taking into
account the conduct of the parties and the merits of their respective arguments
in relation to the reference made to him) or, in the absence of any such
direction, by the Buyer and the Seller in equal shares.     4. NET LOSSES      
For the avoidance of any doubt, in the event that the Quarterly Management
Accounts show the Combined Business as trading at a loss, the parties shall be
under no obligation to make any payments under clause 3.3.1 of this Agreement.  
  5. CONDUCT OF THE BUYER     5.1 For the purpose of determining the Net Profits
and in order to protect and safeguard the Seller’s entitlement to the
Consideration Balance, the Buyer covenants with the Seller that (subject to
paragraph 5.2 below), during the Payment Period:

 

  5.1.1 the Buyer will use all reasonable endeavours to promote and support the
Combined Business;         5.1.2 the Buyer will act in good faith towards the
Seller having regard to the interest of the Seller under clause 3.3.1 and this
schedule 5;         5.1.3 the Buyer will use all reasonable endeavours to
maximise the Net Profits of the Combined Business;         5.1.4 the Buyer will
procure that no steps are taken which:

 

26

 

 

  (a) are inconsistent with the maintenance of the Combined Business as an
independent operation;         (b) are artificial or prejudicial to the
interests of the Seller; or         (c) may diminish or adversely affect the net
profits of the Combined Business.

 

5.2 The Buyer shall be entitled to execute its reasonable growth plans
notwithstanding that such plans may be inconsistent with the provisions of
paragraph 5.1 above provided that, in such case, a reasonable adjustment is made
to the calculation of Net Profits so as to appropriately compensate the Seller
to the extent that the execution of the growth plans impacts adversely upon the
Net Profits.

 

27

 

 

schedule 6schedule 6

 

Payment Schedule

 

Payment Date  Payment Amount  31 October 2016  $100,000  31 December 2016  
$200,000  31 March 2017  $300,000  30 June 2017  $300,000  31 October 2017 
$400,000  31 January 2018  $600,000 

 

28

 

 

EXECUTED as a DEED )   By APOLLO BETTING AND GAMING LTD )   acting by a director
in the presence of: )             …………………………….………………….     Director

 

Witness signature:   Witness name:   Witness address:   Witness occupation:  

 

EXECUTED as a DEED )   by SEANIEMAC HOLDINGS LTD )   acting by a director in the
presence of: )             …………………………….………………….     Director

 

Witness signature:   Witness name:   Witness address:   Witness occupation:  

 

 

EXECUTED as a DEED )   by SEANIEMAC INTERNATIONAL LTD )   acting by a director
in the presence of: )             …………………………….………………….     Director

 

Witness signature:   Witness name:   Witness address:   Witness occupation:  

 

29

 

 

 